PER CURIAM.
Based on the record presented, the order of the District Court granting the defendants’ motion for summary judgment against the City of Omaha is not appealable. The District Court granted the motion on the basis that
* * * Section 2-318 of the Uniform Commercial Code (Rev.Neb.Stat. Section 90-2-318) precludes the City of Omaha’s reliance on the third-party beneficiary theory to prove either express or implied warranty because of *882the Code’s limitations of warranties to “natural persons.”
It appears from the face of the complaint, however, that the City of Omaha has advanced and still asserts common law theories of recovery that have not been considered by the District Court. Accordingly, the appeal is dismissed.
The complaint in this case was filed on November 20, 1970. The matter, thus, should be tried properly on remand.